In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-21-00196-CV
                               ________________________


                       COURTNEY MARIE BRISCO, APPELLANT

                                              V.

                         BRANDOUN JOHN BRISCO, APPELLEE



                           On Appeal from County Court Number 1
                                    Randall County, Texas
               Trial Court No. 78,341-L1; Honorable James Anderson, Presiding


                                      February 24, 2022

                          ORDER DENYING
                 EMERGENCY MOTION TO STAY JUDGMENT
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ


       On February 22, 2022, Appellant, Courtney Marie Brisco, proceeding pro se, filed

her Emergency Motion to Stay Judgment Pending Appeal, “[p]ursuant to Fed. R. App. P.

Rule 8(a)(2)(i)(ii),” asking this court for temporary relief from the Final Decree of Divorce

that is the subject of the underlying appeal. In light of our disposition of Courtney’s motion,
because said motion was filed as an “emergency” matter, in order to expedite a decision

on this motion, we dispense with any requirement that Appellee, Brandoun John Brisco,

respond to the motion. See TEX. R. APP. P. 2. For the reasons set forth hereinbelow, we

deny the relief requested.


       BACKGROUND

       On August 5, 2020, the trial court signed temporary orders appointing Courtney

and Brandoun as temporary joint managing conservators of their twin children (one male,

one female), age 13. The temporary orders outlined the rights and duties of each parent,

specifically granting to Courtney the right to establish the children’s primary domicile.


       A Final Decree of Divorce was signed on July 2, 2021. That decree also named

Courtney and Brandoun as joint managing conservators of their two children; however,

this time, the decree specifically granted Brandoun the right to establish the children’s

primary domicile “without regard to geographic location . . . .” Courtney filed a timely

Motion for New Trial and Request for Findings of Fact and Conclusions of Law with

respect to the divorce decree. The trial court denied the Motion for New Trial but entered

findings of fact and conclusions of law related to the divorce. On September 29, 2021,

Courtney timely filed her notice of appeal regarding the divorce decree.          After two

extensions relating to the reporter’s record and two extensions relating to the appellant’s

brief, Courtney’s brief is due February 28, 2022.


       Courtney filed the emergency motion now before this court seeking protection from

the perceived threat that Brandoun will remove the children beyond the jurisdiction of both

the trial court and this court. Invoking Federal Rules of Appellate Procedure, Courtney


                                             2
asks that this court restore the trial court’s temporary orders of August 5, 2020, wherein

she was granted the right to establish the children’s domicile.


       APPLICABLE LAW

       In a suit affecting the parent-child relationship, on the motion of any party or on the

court’s own motion, after notice and hearing, the trial court retains jurisdiction to enter any

order necessary to preserve and protect the safety and welfare of a child during the

pendency of an appeal as the trial court may deem necessary and equitable. See TEX.

FAM. CODE ANN. § 109.001(a). Specifically, the trial court is granted the authority to enter

temporary post-decree orders that would prohibit a person from removing a child beyond

a geographic area identified by the court. See id. at § 109.001(a)(4). A party aggrieved

by a temporary order issued under this section of the Family Code may seek review by

either (1) petition for writ of mandamus or (2) proper assignment in the party’s brief. See

id. at § 109.001(b-5). The trial court retains jurisdiction to conduct a hearing and sign a

temporary order under section 109.001 until the sixtieth day after the day any eligible

party has filed a notice of appeal pursuant to the Texas Rules of Appellate Procedure.

See id. at 109.001(b-2). See also In re Jacquot, No. 14-21-00022-CV, 2021 Tex. App.

LEXIS 7371, at *4 (Tex. App.—Houston [14th Dist.] Sept. 2, 2021, no pet.).


       While section 109.001(b-2) limits the time frame within which the trial court can

issue temporary orders in the proceeding on appeal, it does not prohibit the trial court

from issuing temporary orders in a subsequently-filed new modification proceeding. Id.

at *5-6. Under the Texas Family Code, a petition seeking modification of the parent-child

relationship is “considered a separate lawsuit and, as such, it seeks a substitute judgment

that would replace an existing order in a suit affecting the parent-child relationship.” Id.

                                              3
at *6; In re Reardon, 514 S.W.3d 919, 924 (Tex. App.—Fort Worth 2017, orig.

proceeding).   The Texas Family Code treats the modification proceeding as a new

“original” suit, not an ancillary order in the prior proceeding on appeal. Blank v. Nuszen,

No. 01-13-01061-CV, 2015 Tex. App. LEXIS 8382, at *4 (Tex. App.—Houston [1st Dist.]

Aug. 11, 2015, no pet.). As such, a modification proceeding results in a “new final order.”

Id. Because the Family Code treats a modification suit as an original proceeding, the trial

court does not lack jurisdiction due to an appeal being taken from a final order in the prior

proceeding. In re Jacquot, 2021 Tex. App. LEXIS 7371, at *6.


       ANALYSIS

       In the dynamic world of human relationships, the Texas Family Code provides an

overall statutory scheme for the modification of court orders affecting children during the

pendency of an appeal from an order in a suit affecting the parent-child relationship.

Section 109.001 is merely one component of that scheme, applying to modifications filed

within sixty days of the filing of a notice of appeal. In situations occurring more than sixty

days after the filing of a notice of appeal, a party seeking to modify an existing order must

seek redress pursuant to the provisions of chapter 156 of the Texas Family Code. As the

“court of continuing jurisdiction,” the trial court is familiar with the background and

circumstances of the parties and is best suited to hear evidence and make decisions

concerning the health and welfare of the children the subject of this proceeding. Because

Courtney has sought relief before this court when she should have filed her request with

the trial court, we defer to the trial court to determine if such relief should be granted on

the filing of an appropriate pleading.




                                              4
CONCLUSION

Courtney’s Emergency Motion to Stay Judgment Pending Appeal is denied.


                                            Per Curiam




                                  5